Citation Nr: 0211571	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 until 
December 1965.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.

The Board observes that in his February 2000 substantive 
appeal, the veteran expressed his desire for a hearing before 
a member of the Board.  In subsequent correspondence, 
undated, the veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Amblyopia is a congenital defect and does not constitute 
a disability for VA compensation purposes.


CONCLUSION OF LAW

The veteran's claim for service connection for amblyopia 
fails as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2001); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the RO included the VCAA provisions in a 
March 2001 letter to the veteran, as well as in the January 
2002 supplemental statement of the case.  Thus, the veteran 
has been put on notice as to the new requirements regarding 
the duty to assist.  Moreover, the Board has reviewed the 
file, and finds that the requirements under the VCAA have 
been met.  In that regard, the Board concludes that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in 
December 1999 and supplemental statements of the case issued 
in April 2000 and January 2002.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  For example, in 
December 1999 the RO initiated a records request to obtain 
the veteran's service medical records.  As a result of that 
request, such records are now associated with the claims 
file.

Further regarding the VCAA, the claims file contains a May 
1977 report from Allegheny Neurological Associates and VA 
outpatient treatment reports from January 1991 to June 2001.  
Additionally, treatment reports dated from July 1997 to 
November 1998 from the Holzer clinic are of record.  Finally, 
various statements from the veteran and his representative 
are associated with the claims file.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
has been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Thus, the obligation that the RO provide the 
claimant with any notice about how the responsibilities are 
divided between VA and the claimant in obtaining evidence is 
now moot.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes. 38 C.F.R. § 3.303(c), 4.9 (2001).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 3 8 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Factual background

The veteran's pre-induction examination in November 1963 
noted his eye to be "normal," although that same report 
noted a refractive error.  The veteran's distant vision was 
20/100 in his right eye and 20/400 in his left.  Corrected by 
eyeglasses, the veteran's distant vision was 20/20 in the 
right eye and 20/100 in the left.  At the time of enlistment, 
the veteran's report of medical history noted eye trouble.  

During service, the veteran was treated for eye complaints 
beginning in January 1964.  At that time, he was diagnosed 
with astigmatism, compound hyperopia and amblyopia.  His 
right eye vision was 20/60, correctable to 20/25, and his 
left eye vision was 20/500, correctable to 20/200.  In July 
1964 the veteran complained that his glasses were causing a 
strain on his eyes.  He was diagnosed with amblyopia due to 
high corrective error.  In an April 1965 treatment report, 
the veteran complained that his left eye felt as though it 
was strained all of the time.  An adjustment to the left lens 
of his eyeglasses was prescribed in an attempt to relieve 
asthenopia.  Upon separation, the veteran's corrected vision 
was 20/20 in the right eye and 20/100 in the left eye.  He 
was noted to have amblyopia due to high hyperopia.  His 
report of medical history again noted eye trouble.  

Following service, the evidence of record next reveals eye 
complaints in July 1997.  At that time, the veteran reported 
two episodes of blurry vision in his right eye.  Both 
episodes occurred upon awakening.  He stated that everything 
was dim for about 30 minutes.  He further complained of itchy 
and dry eyes in the morning.  The treatment report noted a 
history of a lazy left eye.  The examiner noted that the 
veteran's symptomatology might indicate carotid obstructive 
disease.  Further optic work-up was performed, resulting in 
an impression of migraine phenomenon.  

In October 1997, the veteran presented at the VA Medical 
Center in Huntington with complaints of cloudy, blurred 
vision.  He further reported a worsening of distant vision.  
He was diagnosed with decreased visual acuity and was 
referred to optometry.  

In January 1998 a Holzer Clinic treatment report noted the 
veteran to have amblyopia and presbyopia.  

In a March 1998 VA report, the veteran stated that when his 
vision blurred the condition would last most of the day.  He 
stated that during such times it felt as though something was 
in his eye.  The impression was refractive amblyopia.  
Dryness of the eyes was noted in a June 1998 treatment 
report.  

In a July 1998 Holzer Clinic report, the veteran stated that 
his vision was such that he felt as though he were looking 
through a cloud.  He reported that he felt needles when he 
opened his eyes in the middle of the night.  The diagnostic 
impression was corneal dystrophy.  Further complaints of 
blurring and scratching were reported in August 1998.  The 
symptoms recurred every one to two weeks.  At that time, a 
diagnosis of corneal epithelial dystrophy was rendered.  A 
diagnosis of fingerprint corneal dystrophy was made in 
November 1998.  

In a June 1999 VA outpatient treatment report, it was noted 
that the veteran had amblyopia, but that his visual acuities 
remained the same as they had been in 1998.  Both eyes were 
found to be healthy.  A visually insignificant epithelial 
basement membrane dystrophy was noted.  A June 2000 VA report 
contained a diagnosis of epithelial basement membrane 
dystrophy, each eye, with minimal affect on vision and good 
comfort while on ocular lubricants.  Additional diagnoses 
included refractive amblyopia and compound hyperopic 
astigmatism with presbyopia, each eye.  A July 2000 report 
reflected redness to the veteran's left eye.  There were no 
complaints of pain or vision changes.  A June 2001 report 
noted an absence of visual complaints.    

Analysis

The veteran is claiming entitlement to service connection for 
amblyopia.  A diagnosis of amblyopia signifies any impairment 
of vision without detectable organic lesion of the eye.  See 
Dorland's Illustrated Medical Dictionary, 53 (28th edition, 
1994).  Closely related to that condition is hyperopic 
astigmatism, which the veteran was also diagnosed with during 
service.  Astigmatism denotes an unequal curvature of the 
refractive surfaces of the eye, and hyperopia similarly 
denotes refractive error.  Id. at 151, 797. 

As previously noted, congenital or developmental defects such 
as refractive error of the eye are not disabilities diseases 
or injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2001).  As amblyopia, compound 
hyperopia and astigmatism simply describe refractive error of 
the eye, a congenital defect not recognized for the purposes 
of VA compensation, service connection for these conditions 
is not possible as a matter of law.   However, service 
connection may be granted for a congenital defect or disorder 
if the evidence demonstrates that such disorder was 
aggravated in service.  VAOPGCPREC 82-90 (1990).  Therefore, 
the Board must next consider whether the veteran's congenital 
refractive error of the eye was aggravated in service.

The evidence does not establish an in-service aggravation of 
the veteran's preexisting congenital refractive error of the 
eye.  Service records do reveal complaints of  eye strain.  
However, his corrected vision upon entrance and at separation 
were comparable.  In fact, the vision testing scores show an 
improvement in visual acuity upon separation, where his 
corrected vision was 20/20 right and 20/100 left as opposed 
to 20/25 right and 20/200 right at his pre-induction 
examination.  As the evidence fails to show any increase in 
severity, much less actual aggravation of the veteran's 
congenital refractive error of the eye, service connection is 
not warranted on that basis.  

In summation, the evidence does not substantiate the 
veteran's claim of entitlement to service connection for 
amblyopia.  The evidence demonstrates that such disorder, and 
the closely related disorders of compound hyperopia and 
astigmatism all signify refractive error of the eye, for 
which compensation is not available under applicable law.  As 
there is not an approximate balance of positive and negative 
evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable 

doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for amblyopia is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

